Citation Nr: 0410536	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  02-16 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date earlier than March 31, 1997, for 
the grant of nonservice connected pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from August 1972 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision of the Baltimore, 
Maryland, Department of Veterans Affairs (VA) Regional Office 
(RO).

In September 2003, a hearing was held before the undersigned 
Veterans Law Judge making this decision who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7107(c) (West 2002).  A transcript of that hearing is of record.


REMAND
The RO granted nonservice connected pension benefits effective 
March 31, 1997, on an extraschedular basis.  The RO noted that 
entitlement to nonservice connected pension benefits had been 
previously denied in a September 1994 rating decision to which the 
veteran filed a notice of disagreement.  Although a statement of 
the case had been issued, the veteran did not respond with a 
timely filed substantive appeal, and the decision became final.  
The RO assigned the March 31, 1997 date as the date of receipt of 
the veteran's reopened claim for nonservice connected pension and 
cited 38 C.F.R. § 3.400 which states that "[t]he effective date of 
an evaluation and award of pension . . . based on . . . a reopened 
claim, after final disallowance, . . . will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400 (2003).  

Pursuant to applicable law and regulation, an appeal to the Board 
consists of a timely filed notice of disagreement in writing and, 
a timely filed substantive appeal received in response to a 
statement of the case.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 
(2003).  Having reviewed the prior final decision, and subsequent 
correspondence, the Board finds that the statement of the case 
sent to the veteran following receipt of his notice of 
disagreement to the September 1994 decision denying entitlement to 
nonservice connected pension benefits was not sent to his current 
address.  Correspondence in the claims file clearly indicates that 
VA was notified of the change of address; however, there was no 
attempt to send another copy of the statement of the case to the 
veteran's new address.  As such, the claim has remained open and 
there is no finality with regard to the September 1994 decision.  
38. C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

Having determined that the claim has remained open, the March 31, 
1997 letter cannot be construed as a claim to reopen, and it would 
be incorrect to establish this date as the effective date of the 
award of nonservice connected pension benefits on this basis.  The 
RO must reevaluate the veteran's claim under 38 C.F.R. § 3.400 to 
determine the appropriate effective date.  

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with respect 
to the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 5103 
(West 2002).  Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002).  The VA has promulgated revised 
regulations to implement these changes in the law.  38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  

It does not appear that the veteran has been informed of the 
assistance VA will provide in developing his claim for either 
nonservice connected pension benefits, or an earlier effective 
date for the award of those benefits.  See VAOPGCPREC 8-2003 (Dec. 
22, 2003) (notification of VCAA as to a claim for increased rating 
is also effective as to the "downstream" issue of the effective 
date of the increase).  Additionally, while the RO cited to 38 
C.F.R. § 3.159 in the August 2002 statement of the case, it was 
not the newly revised regulation, but the old regulation in 
existence prior to VCAA.  Also, with regard to providing evidence 
to support his claim, the veteran has not been informed of which 
evidence VA will seek to provide and which evidence the veteran is 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  He has also not been specifically informed that he should 
submit any evidence in his possession which pertains to his claim.  
See 38 C.F.R. § 3.159(b)(1).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for the following 
action:

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with recent 
decisions of the United States Court of Appeals for Veterans 
Claims, as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 
2002), the Veterans Benefits Act of 2003, and any other applicable 
legal precedent.  The RO's attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which requires that the 
Secretary identify for the veteran which evidence the VA will 
obtain and which evidence the veteran is expected to present.  The 
RO should also inform the veteran that he should submit any 
evidence in his possession which pertains to his claim  See 38 
C.F.R. § 3.159(b)(1). 

2.  Thereafter, the RO should readjudicate the issue of 
entitlement to an effective date earlier than March 31, 1997, for 
the award of nonservice connected pension benefits, with 
consideration of all the evidence added to the record since the 
Statement of the Case (SOC) issued in August 2002.

3.  If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue another SSOC, which 
must contain notice of all relevant action taken on the claim, to 
include a summary of all of the evidence added to the record since 
the August 2002 SOC.  A reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran until he 
is otherwise notified by the RO.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





